DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2017/0307667 A1), herein referred to as Liu.
Regarding Claim 9, Liu discloses a semiconductor test device (para 0019) [see figure 11], the method comprising: 
	a multilayer structure [see figure 2 of Liu] formed over a substrate [item 40, figure 2], the multilayer structure including first semiconductor layers [item 28, figure 2] and second semiconductor layers [item 48, figure 2] alternately stacked; 
	first fin structures [item 24, figure 1/2] and second fin structures [item 22, figure 1/2] formed adjacent to the first fin structures [item 24, figure 1/2] by patterning the multiplayer structure and a part of the substrate [see figure 2], an isolation insulating layer [item 42, figure 1/2 - not labeled in referenced drawings; 105 – STI, figure 11] (para. 0031) formed such that 
	one or more dielectric layers [item 28, figure 2] formed over the first and second fin structures [item 24+22, figure 1/2]; 
	in the one or more dielectric layers [item 28, figure 2], a first opening [item 54, figure 8] formed over the first point to expose the upper portions of the first fin structures [item 24, figure 8], a second opening [see figure 5-6 for opening 52] over the second point to expose the upper portions of the first fin structures [item 24, figure 1/2 in view of figure 6 on opposing end of 1st fin structure], and a third opening [item 56, figure 8] over the third point to expose the upper portions of the second fin structures [item 22, figure 8];
	epitaxial layers [item 48, figure 1/2] formed to wrap the upper portions [see figure 2 below] of the first and second fin structures [item 24+22, figure 1/2]; 
	silicide layers (within conductive layers of contacts 16, 18, and 26 - para. 0047) formed over the epitaxial layers [item 48, figure 1/2]; 
	a first contact layer [item 18, figure 1/2] contacting the silicide layer (within conductive layers of contacts 16, 18, and 26 - para. 0047) over a first point [see figure 1 below] of the first fin structures [item 24, figure 1/2], a second contact layer [item 26, figure 1/2] contacting the silicide layer (within conductive layers of contacts 16, 18, and 26 - para. 0047) over a second point [see figure 1 below] of the first fin structures [item 24, figure 1/2], and a third contact layer [item 16, figure 1/2] contacting the silicide layer (within conductive layers of contacts 16, 
	a first pad [connection point @ item 18, figure 1] coupled to the first contact layer [item 18, figure 1] via a first wiring [see figure 1 below], a second pad [connection point @ item 26, figure 1] coupled to the second contact layer [item 26, figure 1] via a second wiring [see figure 1 below], and a third pad [connection @ item 16, figure 1] coupled to the third contact layer [item 16, figure 1] via a third wiring [see figure 1 below].

    PNG
    media_image1.png
    700
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    744
    media_image2.png
    Greyscale
 
Claims 10-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0307667 A1), herein referred to as Liu, in view of Guo et al. (US 9,318,581 B1), herein referred to as Guo.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding Claim 10, Liu discloses the semiconductor device of claim 9.
Liu fails to disclose wherein the silicide layers fully cover a top and sides of the epitaxial layers, respectively.
However, Guo does disclose wherein the first conductive layers [item 1050+1005, figure 10c] fully cover a top and sides of the epitaxial layers [item 505, figure 10c], respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the semiconductor test device of Liu to include the conductive layer teachings of Guo so that wherein the first conductive layers fully cover a top 
Regarding Claim 11, Liu in view of Guo discloses the semiconductor device of claim 10, wherein the epitaxial layers [item 48, figure 8 - Liu] are formed on the exposed upper portions of the first and second fin structures [item 24+22, figure 8 - Liu] in the first to third openings [item 52, 54, 56, figure 6 and 8 - Liu].
Regarding Claim 12, Liu in view of Guo disclose the semiconductor device of claim 11, further comprising: before the one or more dielectric layers are formed, an insulating layer is formed on the upper portions of the first and second fin structures; and removing the insulating layer from the upper portions of the first and second fin structures in the first, second and third opening (para. 0031 - Liu).
Regarding Claim 15, Liu in view of Guo method of claim 9, wherein the first semiconductor layers are made of Si and the second semiconductor layers are made of SiGe (para. 0038 and para. 0047 - Liu).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0307667 A1), herein referred to as Liu, in view of Guo et al. (US 9,318,581 B1), herein referred to as Guo, in view of Wann et al. (US 9,093,355 B2), herein referred to as Wann, in further view of Tech Design Forum (FinFETS: What is a finFET and why is it useful?), herein referred to as TDF.
Regarding Claim 13, Liu in view of Guo discloses the semiconductor test device of claim 9.
Liu in view of Guo fails to disclose wherein a number of the first fin structures exposed in the first and second openings is at least 10, and a number of the second fin structures exposed in the third opening is at least 10.
However, Wann does disclose wherein a total number of the first fin and second structures [item 12, figure 1C] is at least 10 [see figure 1C] and a number of the second fin structures exposed in the third opening is at least 10 [item 16, figure 1C - Wann] is at least 10 [see figure 1C - Wann].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the semiconductor test device as taught by Liu to include a number of the first fin structures exposed in the first and second openings is at least 10, and a number of the second fin structures exposed in the third opening is at least 10 in order to advantageously provide higher drive currents because when finFETS are produced with extremely narrow features and when the device is switched on, the narrow/thin shape limits the current through it to a low level as taught by TDF (2nd paragraph).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose the semiconductor test device of claim 9, wherein the first to third contact layers are in contact with the isolation insulating layer without any portion of the one or more .
Claims 1-6, and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the references cited on PTO-892, alone or in combination form, fail to disclose a semiconductor test device, the device comprising: first fin structures and second fin structures formed adjacent to the first fin structures, upper portions of the first and second fin structures protruding from an isolation insulating layer disposed over a substrate; one or more dielectric layers formed over the first and second fin structures; epitaxial layers formed to wrap the upper portions of the first and second fin structures; silicide layers formed over the epitaxial layers; a first contact layer contacting the silicide layer formed over a first point of the first fin structures, a second contact layer contacting the silicide layer over a second point of the first fin structures, and a third contact layer contacting the silicide layer at a third point of the second fin structures; and a first pad coupled to the first contact layer via a first wiring, a second pad coupled to the second contact layer via a second wiring, and a third pad coupled to the third contact layer via a third wiring, wherein the first to third contact layers are in contact with the isolation insulating layer without any portion of the one or more dielectric layers interposed between the first to third contact layers and the isolation insulating layer (Highlighted for emphasis).
Claims 2-6, 8, 11-12, and 21 depend upon that of Claim 1, and thus require all of the limitations of Claim 1, therefore Claims 2-6, 8, 11-12, and 21 are too considered as allowed.
Regarding Claim 16, the references cited on PTO-892, alone or in combination form, fail to disclose a semiconductor test device, the test device comprising: first fin structures and second fin structures formed adjacent to the first fin structures, upper portions of the first and second fin structures protruding from an isolation insulating layer disposed over a substrate; one or more dielectric layers formed over the first and second fin structures; in the one or more dielectric layers, a first opening formed over a first point of the first fin structures to expose the upper portions of the first fin structures, a second opening over a second point of the first fin structures to expose the upper portions of the first fin structures, and a third opening over a third point of the second fin structures to expose the upper portions of the second fin structures; epitaxial layers formed to wrap the upper portions of the first and second fin structures in the first, second and third openings, respectively; silicide layers formed over the epitaxial layers; a first contact layer contacting the silicide layer formed over the first fin structures in the first opening, a second contact layer contacting the silicide layer over the first fin structures in the second opening, and a third contact layer contacting the silicide layer in the third opening; and a first pad coupled to the first contact layer via a first wiring, a second pad coupled to the second contact layer via a second wiring, and a third pad coupled to the third contact layer via a third wiring, wherein the first fin structures include a left-most fin structure and a right-most fin structure, and wherein a dielectric layer disposed on the isolation insulating layer is in direct contact with a top of upper portions of the left-most fin structure and the right-most fin structure (highlighted for emphasis).
Claims 17-20 depend upon that of Claim 16, and thus require all of the limitations of
Claim 16, therefore Claims 17-20 are too considered as allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to semiconductor test devices and methods for measuring the contact resistance of Field Effect Transistors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858